Citation Nr: 0313783	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  99-05 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971, and from April 1981 to July 1981.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the claims.

This case was previously before the Board in July 2000, at 
which time it was remanded for additional development.  As a 
preliminary matter, the Board finds that the RO substantially 
complied with the remand directives, and that a new remand is 
not required under Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons stated below, the Board finds that new and 
material evidence has been presented, but that additional 
development is required with respect to the merits of 
underlying claim of service connection for a bilateral knee 
disorder.  Accordingly, the Board is undertaking additional 
development, and when it is completed, the Board will provide 
notice of the development to the veteran.  VAOPGCPREC 1-2003.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the medical evidence is against a 
finding that the veteran has a current disability of either 
ankle that began during or is causally linked to any incident 
of active service.

3.  Service connection was previously denied for a bilateral 
knee disorder by a June 1982 rating decision.  The veteran 
was informed of this decision, as well as his right to 
appeal, and he did not appeal.

4.  The evidence submitted to reopen the veteran's claim of 
service connection for a bilateral knee disorder bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a bilateral knee 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

2.  The June 1982 rating decision denying service connection 
for a bilateral knee disorder is final.  38 U.S.C.A. 
§ 4005(c) (1976) (38 U.S.C.A. § 7105(c) (West 2002)); 
38 C.F.R. § 19.153 (1981) (38 C.F.R. § 20.1103 (2002)).

3.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for a 
bilateral knee disorder, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (VCAA)Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000), codified at 38 U.S.C.A. § 5100 et 
seq. (West 2002), was made law.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  In 
part, the VCAA specifically provides that VA is required to 
make reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  VA has also revised the 
provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (August 
29, 2001).  

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claims by various 
documents such as the October 1998 rating decision, the 
December 1998 Statement of the Case (SOC) correspondence 
dated in January 2003, and the February 2003 Supplemental 
Statement of the Case (SSOC).  In essence, these documents 
informed the veteran of what he must show to prevail in his 
claims, including the standard for establishing service 
connection and for what constitutes new and material 
evidence, what information and evidence he was responsible 
for, and what evidence VA must secure.  Further, the January 
2003 correspondence and the February 2003 SSOC specifically 
addressed the applicability of the VCAA to the facts of this 
case.  Therefore, there is no further duty to notify.  See 
Generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Regarding the duty to assist, the Board finds, for the 
reasons stated below, that the veteran is not entitled to an 
examination with respect to his bilateral ankle claim.  Under 
VA regulations, he is not entitled to an examination with 
respect to his new and material evidence claim.  38 C.F.R. 
§ 3.159(c); see also 66 Fed. Reg. at 45,628.  Moreover, by a 
March 2003 statement, the veteran's representative certified 
that all information and existing evidence relevant to the 
claim(s) and known to the veteran had been submitted.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.
I.  Bilateral Ankle

Background.  The veteran essentially contends that he tested 
combat boots during active service, and that as a result of 
this testing he sprained both ankles and knees, for which he 
received medical treatment during service.  He maintains that 
he currently has arthritis in both ankles and knees due to 
this combat boot testing, which he did in 1970 while at Fort 
Lee.

In support of his claim, the veteran submitted an October 
1970 Certificate of Appreciation he had received from the 
military for making a significant contribution to the 
development of a specific type of combat boot.  However, 
nothing in this Certificate indicates he developed any 
problems regarding his ankles, knees, or back as a result of 
this testing.

The veteran's service records are negative for any ankle 
problems during either of his periods of active duty.  His 
lower extremities were clinically evaluated as normal on 
service examinations conducted in August 1969, June 1971, and 
March 1981.  Further, the record reflects he was discharged 
from his second period of active duty because of a right knee 
disorder.

Also on file are various post-service medical records which 
cover a period through 1997.  These records show treatment 
for a variety of medical problems, including knee problems, 
low back problems, and lung cancer.  However, nothing in 
these records shows that the veteran has a current chronic 
disability of either ankle.

In July 2000, the Board remanded the case to determine 
whether there were any additional service medical records 
available from Fort Lee.  However, the RO was informed in 
December 2000 that no additional records were available.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability during such service, unless there is specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary 
flare-ups will not be considered to be an increase in 
severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA,  codified at 38 
U.S.C. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4); Hickson 
v. West, 12 Vet. App. 247, 253 (1999) ("In order to prevail 
on the issue of service connection . . . there must be 
medical evidence of a current disability [citation omitted]; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."); Pond 
v. West, 12 Vet. App. 341, 346 (1999) ("Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.").


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a bilateral ankle disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  As 
such, while he is competent as a lay person to describe his 
symptomatology, he is not qualified to render a competent 
medical diagnosis nor render a competent medical opinion as 
to the etiology of an underlying condition.

Despite the veteran's contentions, there is no competent 
medical evidence of record to support a finding that he has a 
current bilateral ankle disorder.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as 
well as other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Inasmuch as there is no 
competent medical evidence of a current disability, the claim 
must be denied.

Even if the veteran were to be accorded a medical examination 
at this time which diagnosed a chronic ankle disorder, to 
request medical opinion on the contended causal relationship 
at this late date would require a clinician to review the 
same record as summarized above: service medical records that 
do not show a diagnosis of or treatment for ankle problems 
during service, and show normal findings on in-service 
examinations.  Moreover, it has been more than 20 years since 
the veteran's last period of active duty, and there has been 
no evidence of such a disability in the post-service medical 
records prior to this time.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (The normal medical findings at the time 
of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.).  
Under these circumstances, any opinion on whether a 
disability is linked to service, would obviously be 
speculative.  Simply put, there is no relevant complaint, 
clinical finding, or laboratory finding for a clinician to 
link the claimed disability to the veteran's military 
service.  Thus, the Board finds that no further development 
is warranted.  See 38 U.S.C. § 5103A(d)); 38 C.F.R. 
§ 3.159(c)(4);  see also Hickson, supra; Pond, supra.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran has a current a bilateral ankle disorder that was 
incurred in or aggravated by active service.  Therefore, the 
claim must be denied.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Bilateral Knees

Background.  Service connection was previously denied for a 
bilateral knee disorder by a June 1982 rating decision.  The 
veteran was informed of this decision, as well as his right 
to appeal, and he did not appeal.

The evidence of record at the time of the June 1982 rating 
decision included the veteran's service medical records from 
both periods of active duty, statements from the veteran, and 
post-service medical records which covered a period through 
1982.

The veteran's service medical records for his first period of 
active service (August 1969 to August 1971) are negative for 
any knee problems.

Medical records dated in March 1978, which was in-between his 
two periods of active duty, reflect that the veteran was 
treated for a right knee injury.  Thereafter, subsequent 
medical records from May 1978 note that he complained of pain 
and instability in the right knee.  Diagnosis was tear of the 
medial meniscus of the right knee, for which surgery was 
recommended.

Private hospital records dated in March 1979 and December 
1980 reflect that the veteran had surgery on his right knee.  
Diagnosis in March 1979 was internal derangement of the right 
knee, while the December 1980 records diagnosed loose body of 
the right knee.

The veteran's second period of active duty was from April to 
July 1981.  The March 1981 induction examination indicates 
that his lower extremities were clinically evaluated as 
normal, and that he reported that he had not experienced 
"trick" or locked knee.  However, subsequent records from 
May 1981 reflect that he was treated for right knee problems 
after a twisting injury while marching.  At that time, it was 
noted that he had had surgery on the knee 6 months earlier.  
However, X-rays showed no abnormal findings.  Subsequent 
records indicate that he was treated on numerous occasions 
for complaints of right knee pain.  A June 1981 Medical Board 
report noted that the veteran had a history of medial 
meniscectomy in March 1978, with a second surgery in 1980 - 
arthrotomy, and removal of loose body, right knee.  Diagnoses 
following examination were internal derangement, right knee, 
status-post meniscectomy and removal of loose body, 
symptomatic; and chondromalacia, patella, right, severe.   
Moreover, it was opined that the veteran was not qualified 
for retention in the military due to this disability, that 
this disability had existed prior to service, and that it was 
not incident to service nor aggravated by service.  Later in 
June 1981, the veteran requested discharge from service due 
to physical disability based upon the findings and 
recommendations of the Medical Board.

VA medical records dated in December 1981 showed treatment 
for right knee problems.

The veteran underwent a VA medical examination of his knees 
in March 1982.  Diagnosis was residuals, post-operative right 
meniscectomy; arthritis right knee on exam, but not on X-ray.  
No left knee disorder was diagnosed at this examination.

Service connection was subsequently denied for conditions of 
the knees by a June 1982 rating decision.  This decision 
essentially noted that the Medical Board had determined that 
the pre-existing right knee disorder was not aggravated 
during service, and that there was no medical evidence of a 
current left knee disorder.

The evidence added to the file since the last prior denial 
includes additional statements from the veteran, as well as 
additional post-service medical records which cover a period 
through 1997.

Records dated in 1990 show, in part, that the veteran was 
treated for low back pain following a November 1989 work-
related injury.  These records also note that the veteran 
complained of bilateral leg pain.

X-rays taken of both knees in May 1991 revealed no 
significant abnormality of the bone, joints, or adjacent soft 
tissues.

A December 1991 private hospitalization report notes that the 
veteran complained of low back and bilateral leg pain of a 
couple years duration.  Discharge diagnosis was back and 
bilateral leg pain, etiology undetermined.

A June 1994 medical report, titled "Wage Loss" and 
submitted to the Bureau of Workers' Compensation indicated 
that the veteran was a maintenance person at a resort at the 
time of an unspecified injury.  Under the heading "Allowance 
of Claim" it was indicated that he had strain/sprain right 
shoulder; strain/sprain both knees; strain/sprain dorsal, 
thoracic, and lumbosacral; aggravation of degenerative disc 
disease at L2-3; L4-5, and L5-S1 levels.  The "Current 
Diagnosis" was reported to be the same as that of the 
preceding sentence.

By a statement dated in July 1994, the veteran indicated that 
he had not had substantial gainful employment since 1989, 
following a work-related injury at that time for which he had 
received workers' compensation.  

The remaining post-service medical records primarily concern 
treatment for lung cancer.  Nothing in the remaining records 
indicates any treatment for or diagnosis of a chronic 
disability of either knee, to include a May 1997 private 
examination report.

In a March 1998 statement, the veteran essentially contended 
that he had arthritis of both ankles, knees, and back due to 
combat boot testing.  As mentioned above, he submitted an 
October 1970 Certificate of Appreciation he had received from 
the military for making a significant contribution to the 
development of a specific type of combat boot.  However, 
nothing in this Certificate indicates he developed any 
problems regarding his ankles, knees, or back as a result of 
this testing.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g) which states 
that nothing in section 5103A precludes VA from providing 
such other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,628-45,629.  Here, the veteran's claim was filed 
prior to August 29, 2001, and, as such, these changes are not 
applicable in the instant case.


Analysis.  As indicated above, service connection was 
previously denied for a bilateral knee disorder by a June 
1982 rating decision.  In essence, this decision found that 
there was no evidence of a left knee disorder, and that the 
right knee disorder was a pre-existing condition that was not 
aggravated during service.  

The additional medical records added to the file indicates 
medical findings of a left knee disorder; the veteran has 
been diagnosed with bilateral knee strain/sprain.  The basis 
for the June 1982 final RO decision denying service 
connection for a left knee disorder was an absence of a 
diagnosis of the claimed disability.  As such, this evidence 
goes to the specific reason for the last prior denial.  
Further, the veteran has provided statements indicating that 
he injured his knees while testing combat boots.  No such 
evidence was of record at the time of the prior decision.  
This evidence is relevant to the questions at hand, to 
include whether a current left knee disorder is causally 
linked to service and whether any right knee disorder that 
may have pre-existed service was aggravated therein.  The 
Board finds that this additional evidence provides a "more 
complete picture" of the circumstances surrounding the 
origin of the disability.  Hodge at 1363.  Consequently, the 
Board finds that the evidence submitted as part of the 
veteran's application to reopen bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  In short, new and material evidence has been 
presented pursuant to 38 C.F.R. § 3.156(a).

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  VCAA 
(codified at 38 U.S.C.A. § 5103A).  Here, the record does not 
indicate that the veteran has had an examination of his right 
and left knee disorders for the purpose of addressing the 
questions at hand, to include whether a current left knee 
disorder is causally linked to service and whether a pre-
existing right knee disability was aggravated therein.  
Therefore, as noted in the Introduction, the Board is 
undertaking additional development with respect to the 
underlying claim of service connection, and will notify the 
veteran once this development is complete. 












ORDER

Entitlement to service connection for a bilateral ankle 
disorder is denied.

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a bilateral 
knee disorder, the claim is reopened; to this extent only the 
appeal is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

